         CASE 0:18-cr-00014-WMW-BRT Doc. 161 Filed 02/17/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                              Case No. 18-cr-0014 (WMW/BRT)

                             Plaintiff,
                                                                ORDER
         v.

Carl Marquis Maddox (1),

                             Defendant.


         This matter is before the Court on Defendant Carl Marquis Maddox’s motion

requesting a 6-month extension of time to file a motion to vacate his conviction or

sentence pursuant to 28 U.S.C. § 2255.

         Maddox pleaded guilty in May 2018 to one count of possession with the intent to

distribute heroin and cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). The

Court sentenced Maddox to 144 months’ imprisonment in October 2018.              Maddox

appealed his sentence, which the United States Court of Appeals for the Eighth Circuit

affirmed on December 3, 2019. United States v. Maddox, 786 F. App’x 616 (8th Cir.

2019).

         A Section 2255 motion to vacate a conviction or sentence must be filed within one

year after a judgment of conviction becomes final. 28 U.S.C. § 2255(f)(1). For purposes

of Section 2255, a conviction becomes final “after the 90-day period for filing a petition

for a writ of certiorari [has] expired.” Muhammad v. United States, 735 F.3d 812, 814

(8th Cir. 2013). The Eighth Circuit entered judgment in Maddox’s direct appeal on
       CASE 0:18-cr-00014-WMW-BRT Doc. 161 Filed 02/17/21 Page 2 of 3




December 3, 2019, and Maddox’s 90-day period for filing a petition for a writ of

certiorari expired on March 2, 2020. As such, the deadline for Maddox to file a Section

2255 motion is March 2, 2021. Maddox now seeks, preemptively, a 6-month extension

to that deadline.

       The limitations period in Section 2255 “is not jurisdictional and is therefore

subject to the doctrine of equitable tolling.” English v. United States, 840 F.3d 957, 958

(8th Cir. 2016) (citing Holland v. Florida, 560 U.S. 631, 645 (2010)). “Equitable tolling

is an extraordinary remedy that affords the otherwise time-barred petitioner an

exceedingly narrow window of relief.” Chachanko v. United States, 935 F.3d 627, 629

(8th Cir. 2019) (internal quotation marks omitted). But a district court may grant an

extension of time to file a Section 2255 motion only if the defendant (1) requests the

extension at the same time or after filing a Section 2255 motion and (2) demonstrates that

“rare and exceptional” circumstances warrant equitably tolling the limitations period.

Green v. United States, 260 F.3d 78, 82–83 (2d Cir. 2001); accord Meads v. United

States, No. 08-3420-CV-S-RED, 2009 WL 900747, at *2 n.2 (W.D. Mo. Apr. 1, 2009);

United States v. Anderson, No. 03-426 (RHK/AJB), 2007 WL 2973838, at *1 (D. Minn.

Oct. 9, 2007).

       Maddox’s pending motion for an extension of time is premature. If Maddox

wishes to request an extension of time to file a Section 2255 motion, he must file that

request when he files his Section 2255 motion.       If he does so, Maddox also must

demonstrate that he is entitled to equitable tolling, which is available “only if he shows

(1) that he has been pursuing his rights diligently, and (2) that some extraordinary


                                            2
       CASE 0:18-cr-00014-WMW-BRT Doc. 161 Filed 02/17/21 Page 3 of 3




circumstance stood in his way and prevented timely filing.” Chachanko, 935 F.3d at 629

(internal quotation marks omitted). Because Maddox’s pending motion is premature, this

Court lacks the authority to grant the extension that he seeks, and his motion must be

denied without prejudice.

                                       ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Defendant Carl Marquis Maddox’s motion for an

extension of time, (Dkt. 160), is DENIED WITHOUT PREJUDICE.



Dated: February 17, 2021                             s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                           3
